Citation Nr: 0844544	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  07-13 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral lower 
extremity peripheral neuropathy on a direct basis, due to 
herbicide exposure; or as secondary to the service connected 
disability of diabetes mellitus.

2.  Entitlement to service connection for bilateral upper 
extremity peripheral neuropathy on a direct basis, due to 
herbicide exposure; or as secondary to the service connected 
disability of diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to April 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in July 2006, a statement 
of the case was issued in March 2007, and a substantive 
appeal was received in April 2007.   

The Board notes that the veteran also disagreed with the 
denial of service connection for a right knee disability; a 
lower back disability; hearing loss; tinnitus; a left knee 
disability; and a right tibia fracture of distal 1/3 fibula 
and posterior malleolus.  The Board notes that the RO granted 
service connection for all of these disabilities by way of 
December 2006 and March 2007 rating decisions.  The granting 
of service connection constitutes a full grant of the claims.  
As such, the claims are not within the Board's jurisdiction.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran alleges that he suffers from peripheral 
neuropathy of the bilateral upper and lower extremities 
(either due to herbicide exposure, or secondary to his 
service connected diabetes mellitus).  The RO scheduled the 
veteran for a VA examination in May 2006 in order to obtain a 
medical opinion.  However, the Board finds several 
deficiencies in the examination report.  As a result, the 
Board finds the examination report inadequate for the purpose 
of making a decision on these claims.

The first deficiency is that that the examiner did not have 
the claims file available to review.  Secondly, the examiner 
never provided an opinion of any kind.  He noted that the 
veteran had sensory peripheral neuropathy of the feet, 
bilaterally; and that the neuropathy existed prior to the 
veteran's diagnosis of diabetes mellitus.  The RO used this 
fact as its basis for denial.  However, without the claims 
file, this assessment (that the neuropathy pre-existed the 
diabetes) had to have been made solely on the history 
provided by the veteran.  The veteran now contends that he 
may have been in error; and that the medical evidence fails 
to reflect peripheral neuropathy prior to his diagnosis of 
diabetes mellitus.  Furthermore, even if the peripheral 
neuropathy did pre-exist the diabetes diagnosis, it could 
still be service connected if it is due to herbicide exposure 
or if the pre-existing neuropathy was aggravated by the 
diabetes mellitus.  The Board notes that none of these 
possibilities were addressed.  

As such, the Board finds that another VA examination is 
warranted for the purpose of determining the nature, extent, 
and etiology of the veteran's peripheral neuropathy.    

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination for the purpose of 
determining the nature, etiology and 
severity of the veteran's bilateral upper 
extremity peripheral neuropathy and 
bilateral lower extremity peripheral 
neuropathy.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  
Following a review of the relevant 
medical evidence in the claims file, to 
include the service medical records and 
post-service medical records; the medical 
history obtained from the veteran; the 
clinical evaluation; and any tests that 
are deemed necessary, the examiner should 
opine:

        (a) whether it is at least as likely 
as not (a 50 percent or greater 
probability) that any peripheral 
neuropathy of the veteran's upper and/or 
lower extremities is due to exposure to 
herbicides; and 

        (b) whether it is at least as likely 
as not (a 50 percent or greater 
probability) that any peripheral 
neuropathy of the veteran's upper and/or 
lower extremities was caused or 
aggravated by, his service connected 
diabetes mellitus.  
 
2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for peripheral neuropathy of 
the bilateral upper and lower 
extremities.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.           

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




